         Case 1:21-mc-00194-KPF Document 40 Filed 07/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BREAKING MEDIA, INC.,
                             Petitioner,
                                                      21 Misc. 194 (KPF)
                      -v.-
EVAN P. JOWERS,                                            ORDER

                             Respondent.

KATHERINE POLK FAILLA, District Judge:

      By Opinion dated April 7, 2021, the Court granted Petitioner’s motion to

quash Respondent’s subpoena and granted Petitioner’s request for reasonable

fees and expenses pursuant to Fed. R. Civ. P. 45(d)(1). Breaking Media, Inc. v.

Jowers, No. 21 Misc. 194 (KPF), 2021 WL 1299108, at *7 (S.D.N.Y. Apr. 7,

2021). For the reasons articulated on the record on July 8, 2021, Petitioner is

awarded $19,312.00 in fees and $106.17 in costs. The Clerk of Court is

directed to terminate all pending motions, adjourn all remaining dates, and

close this case.

      SO ORDERED.

Dated:       July 8, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
